Citation Nr: 0603780	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a service-connected low 
back disorder.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected low 
back disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 RO decision which denied 
service connection for left and right hip disorders, and from 
an April 2004 RO decision which denied service connection for 
hearing loss.  In October 2004, the veteran testified via 
videoconference before the undersigned Acting Veterans Law 
Judge.  


FINDINGS OF FACT

1.  A chronic left hip disorder was not manifested during 
service or within one year after the veteran's discharge from 
service, and a preponderance of medical evidence is against a 
showing that his left hip disorder was related to service or 
to the veteran's service connected low back disorder.

2.  A chronic right hip disorder was not manifested during 
service or within one year after the veteran's discharge from 
service, and a preponderance of medical evidence is against a 
showing that his right hip disorder was related to service or 
to the veteran's service connected low back disorder. 

3.  The veteran's bilateral hearing loss was not present 
during service or for decades thereafter, and the 
preponderance of the evidence is against a causal link 
between his hearing loss and any remote incident of service, 
to include acoustic trauma.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by service and is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, and 3.310 (2005).

2.  A right hip disability was not incurred in or aggravated 
by service and is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, and 3.310 (2005).

3.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
and 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's three claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that his right and left hip problems are 
related to service or to his service-connected low back 
disorder.  He also contends that his hearing loss is due to 
inservice noise exposure incurred while preparing food in 
close proximity to air plane engine noise.    

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis or organic diseases of the 
nervous system (to include sensorineural hearing loss) become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed.  In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a layperson is not competent to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Right and left hip disorders

During service, the veteran injured his low back in a 1965 
fall and was treated on a number of occasions for back pain.  
On his March 1968 examination prior to separation, clinical 
evaluation was entirely normal.  Physician's notes made no 
reference to hip problems.  Likewise, no hip problems were 
noted on the veteran's March 1968 report of medical history.  
Review of service medical records reveals only one instance 
in which he was seen for hip problems.  In June 1968 the 
veteran was treated for right sided hip pain with radiation 
around the foot.  Physical examination at that time was 
negative.  The impression was sciatica.  

While the veteran stated during his October 2004 hearing that 
he underwent X-rays of the hips while he was in service, the 
record contains no evidence of any such X-rays.  The Board 
notes that X-ray reports in the veteran's service medical 
records pertain to the left knee, the back, and the chest, 
but not to the hips. 

Review of the numerous records of post service medical 
treatment does not reveal any evidence of hip problems until 
many years after separation from service.  While the veteran 
stated in his hearing that he received treatment for his hips 
at Massachusetts General Hospital within a year or two after 
service, no such records were found, despite the fact that 
records were requested from this facility (and others).  The 
earliest medical evidence showing any problems involving the 
hips is not shown until May 1989, at which time an X-ray of 
the pelvis was performed at the Henrietta D. Goodall Hospital 
in Sanford, Maine.  The X-ray report noted the following: 
mild degenerative changes in the femoral head and acetabula 
bilaterally; joint space on the right is narrowed medially; 
and no acute injury is seen.    

Voluminous records since May 1989 document extensive 
treatment for bilateral hip problems including severe 
arthritis, aseptic necrosis and severe ankylosis.  These 
problems eventually led to total hip replacement surgery on 
both sides.  The veteran did not submit a claim for service 
connection for a hip problem until November 1997.

From the time of separation in 1968 to 1989, an interval of 
over 20 years, there is no evidence indicating any complaints 
or findings indicative of a problem with either hip.  
Additionally, there has never been any medical evidence or 
opinion associated with the claims file to support a 
determination that the hip problems diagnosed since 1989 were 
related to his single inservice treatment for right sided hip 
pain.  The Board notes that some medical records over the 
years since 1989 relate statements from the veteran reporting 
that his hip problems either dated back many years or began 
during service.  In each instance, however, the treating 
physician did not conclude that the disorder was of service 
onset or was otherwise related thereto.  Such statements 
constitute only a history provided by the veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence of a 
nexus to service.  LeShore v. Brown, 8 Vet. App. 405 (1995).  

With no competent medical evidence showing a causal nexus 
between the inservice hip complaints in 1968 (which are not 
disputed) and the veteran's hip problems shown since 1989, 
there is no basis upon which to grant service connection for 
either the right hip disorder or the left hip disorder on a 
direct basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
See also, Hickson, supra.

As noted above, service connection may be granted on a 
secondary basis for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that the term "disability" as used in 
38 U.S.C.A. § 1110, refers to impairment of earning capacity, 
and that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In October 2001, the RO granted service connection for a 
chronic recurrent low back strain.  The veteran's chief 
assertion has been that his right and left hip problems are 
secondary to his service-connected low back disorder.  
Because he is a lay person, his opinion as to medical nexus 
is not competent evidence.  The Court has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
See Espiritu, supra.  As such, the Board must look to the 
medical evidence of record to decide these matters.

A thorough review of the claims folder (which consists of 3 
volumes) reveals only two statements from medical 
professionals indicating that the veteran's hip problems may 
be related to his back problems.  One of these statements, 
however, appears to indicate only that the veteran's back 
disorder may have been caused by his hip problems.  See the 
March 1998 report from Dr. VMP of Lewiston Orthopaedics in 
the first file of evidence among records submitted by the 
veteran in April 1998, which included the statement "a lot 
of [the veteran's] back pain may have been due to his hip 
problem all along."  The other statement is more beneficial 
to the veteran's claim.  It is found in an October 2002 
letter from JMH, MD., Co-Chief of the Orthopedic Section at 
Boston Healthcare System.  Dr. JMH  noted that the veteran 
had a left total hip replacement in July 1999 and a right 
total hip replacement in June 2002, and he also noted that 
the veteran had a long history of low back pain associated 
with back strain.  In the pertinent portion of this letter, 
Dr. JMH stated the following ". . . the strain in his low 
back may have contributed to the early necessity for total 
hip arthroplasty."

This is the only statement containing a medical opinion 
indicating that the veteran's service-connected low back 
problem may have contributed to problems in one or both of 
his hips.  Weighing against that statement, as is explained 
in detail below, are three opinions from two doctors who have 
provided the opposite opinion, that the veteran's right and 
left hip problems were not due to or aggravated by the 
veteran's service-connected low back disorder.  The Board 
finds that the medical evidence in favor of the appellant's 
claim, found in the statement from Dr. JMH, is outweighed by 
the more detailed and definitive medical opinions from VA 
physicians in September 2001, November 2002, and October 
2003, who also provided rationale for their opinions.  

In September 2001, VA sent the veteran's claims file for 
review by a VA orthopedic specialist to determine the likely 
etiology of the veteran's back disorder.  The VA physician 
noted the history of the inservice back injury and treatment 
for back problems over the years since service.  He also 
reported the history of the veteran's hip problems, and 
provided medical findings from his physical examination of 
the veteran.  The impression included aseptic necrosis with 
severe ankylosis of  the right hip and status post total left 
hip replacement.  In comments, the orthopedic specialist gave 
his opinion that there was no visible relationship between 
the 1965 back accident in service and the veteran's hip 
problems.  

In November 2002, VA sent the veteran's claims file for 
review by a different VA doctor, with specific directions for 
him to opine as to whether the veteran's bilateral hip 
condition is secondary to his service-connected low back 
problem.  This examiner indicated that he reviewed the claims 
file, including the October 2002 statement from Dr. JMH.  He 
noted the veteran's history of back and hip problems.  With 
regard to the statement from Dr. JMH, this examiner stated 
the following:  

. . .while I do agree that the hip problems 
due to the altered gait may have contributed 
to the low back strain/pain, I disagree that 
the low back problem has contributed to the 
early necessity for total hip arthroplasty.

It is the opinion of this examiner that the 
veteran's service-connected low back strain 
was not a causative factor or an aggravating 
factor for the veteran's advanced degenerative 
joint disease of both hips.  I know of no 
physiologic/pathologic pathway that would 
explain such reasoning.  

In October 2003, the veteran was sent for VA examination, 
with compete review of the claims file, for the specific 
purpose of determining whether the veteran's bilateral hip 
conditions were secondary to his service-connected low back 
problems.  The October 2003 VA examiner was the same 
orthopedic specialist who performed the September 2001 
examination.  The examiner provided a detailed overview of 
the veteran's history of low back problems and bilateral hip 
problems, as well as a detailed account of his current 
problems in these areas.  He provided full details of his 
physical examination of the veteran's back and lower 
extremities.  The orthopedic specialist also noted review of 
the October 2002 statement from Dr. JMH.  He provided the 
following medical opinion:

 . . . the veteran's service-connected low 
back strain was not a causative or aggravating 
factor for the veteran's advanced degenerative 
joint disease of the hips or contributing to 
the need for bilateral total hip replacement. 
. . It is not likely that the low back problem 
has contributed to the veteran's bilateral hip 
disability.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999).  In evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the September 2001, November 2002, and October 2003 
medical opinions merit substantial probative weight.  These 
opinions against a finding of secondary service connection 
for the veteran's bilateral hip problems were provided 
following a review of the medical evidence in the claims 
file, and the latter two opinions also took into 
consideration the single piece of medical evidence favorable 
to the appellant's claim.  Each of them contains a full 
discussion of the rationale upon which the opinions were 
based, and definitively rejects the opinion that the back 
problems caused or contributed to the hip problems.  
Conversely, the October 2002 statement by Dr. JMH is not 
supported by evidence or by any rationale.  In other words, 
the opinion favorable to the appellant was presented as a 
bare, conclusory statement, while the VA opinions provide a 
medical rationale.  Furthermore, Dr. JMH's opinion that the 
"strain in the veteran's low back may have contributed to 
the early necessity for total hip arthroplasty" (emphasis 
added) is hardly definitive, but rather indicates equally 
that it may not have so contributed.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  The VA medical opinions against the claim 
clearly outweigh the statement favorable to the veteran's 
claim.

In summary, the Board finds that right and left hip problems 
were not manifested during service, and arthritis did not 
manifest within one year after the veteran's discharge from 
service.  The preponderance of medical evidence is against a 
showing that the bilateral hip disorders were related to 
service or to the veteran's service connected low back 
disorder.  The preponderance of the evidence is against the 
claims for service connection for the right and left hips, on 
both direct and secondary bases.  As such, these claims must 
be denied.  Gilbert v. Derwinski, supra., 



Hearing loss 

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran currently has bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is clearly shown in the veteran's 
February 2003 VA examination report.  The February 2003 VA 
examination report is the earliest medical evidence 
documenting the veteran's hearing loss disability, and the 
earliest medical evidence showing that the veteran had any 
hearing loss at all.  What is not shown by this examination 
report, or, unfortunately, by any other medical evidence in 
the claims file, is a link between the veteran's period of 
service, during which time no hearing loss was shown, and his 
current hearing loss.  

The veteran asserted his hearing loss was caused by inservice 
exposure to acoustic trauma from being in close proximity to 
airplane engines while preparing food during his period of 
service with the US Air Force.  While the veteran's 
statements are certainly credible, service medical records 
and service personnel record do not document inservice 
exposure to excessive noise.  Even assuming he was exposed to 
inservice noise from airplane engines, the veteran's 
audiological examination at separation does not show any 
decrease in his ability to hear from that shown on his 
examination at entrance.  To the contrary, comparison between 
the audiological findings on examination prior to entry and 
examination prior to separation appears to indicate that the 
veteran's hearing improved during service.  

The Board must point out that there is absolutely no medical 
evidence on file to show that the veteran developed chronic 
hearing loss as a result of inservice exposure to excessive 
noise.  The file contains no medical evidence showing 
complaints or medical findings regarding defective hearing or 
ear problems during his period of service, at separation, or 
for many years thereafter.  While the veteran stated during 
his videconference hearing that he had treatment for hearing 
problems at Massachusetts General about a year and a half 
after leaving service, and treatment with a Dr. F. about 
eight years after service, records of treatment from this 
time period does not show complaints or findings of hearing 
loss.  The Board notes that records were requested from 
Massachusetts General for treatment of the veteran for the 
period from 1968 to 1975 and from Dr. F. for the period from 
1976 to 1991.  The records note treatment for an earache in 
the right ear in August 1970, left ear infections in June 
1977, and otitis media in April 1987, but they do not show 
complaints of hearing loss or findings of a hearing loss 
disability.  

The Board finds that available service records and post-
service medical records show no indication that the veteran 
was ever treated for complaints indicative of hearing loss 
until many years after service.  In fact, it is not until the 
2003 claim for service connection that the veteran even 
reported hearing loss or tinnitus to VA.  On the February 
2003 VA examination at the VA facility in Manchester, NH, the 
examiner identified a hearing loss disability and noted the 
veteran's subjective report of having communication 
difficulties for about the past three years and tinnitus (or 
a constant humming) for the past five years.  While the 
veteran reported in a May 2004 statement that a doctor at the 
Manchester VA hospital stated his hearing condition was 
"based back to my years working next to aircraft", the 
Board notes that the records from the Manchester facility 
contain no such statement. 

The Board must rely on medical evidence of record.  Without 
any such evidence linking the veteran's hearing loss to his 
reported inservice acoustic trauma, service connection must 
be denied.

While the veteran has not alleged, and the facts do not show, 
that he was diagnosed with hearing loss at service discharge 
or sensorineural hearing loss within one year from separation 
from service, service connection is not precluded if hearing 
loss or tinnitus can otherwise be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  On review of 
the evidence, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  No competent 
medical evidence has otherwise been presented to show a 
causal nexus between inservice acoustic trauma and the 
veteran's hearing loss today.     

Without medical evidence linking hearing loss to some aspect 
of his period of active duty, the veteran's claims for 
service connection must be denied.

The Board has considered statements and testimony from the 
veteran, as well as recently received statements from the 
veteran's former wife and from an office manager at the Vet 
Center.  Although the veteran has asserted that he has 
hearing loss due to inservice acoustic trauma, and other lay 
witnesses assert that he has had hearing loss for some time, 
the medical evidence fails to establish a causal connection, 
or nexus, between the current complaints and inservice 
trauma.  While the veteran may believe that he has hearing 
problems that were caused by an inservice injury, he is a 
layman and has no competence to offer a medical opinion in 
that regard.  Espiritu, supra. 

In summary, the Board finds that the evidence of record does 
not show that the veteran had hearing loss in service or for 
many years thereafter.  Furthermore, the preponderance of the 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's periods of active duty.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); See also, 
Hickson, supra.  Here there is no such evidence on file.  In 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in an October 2002 (pertaining to the hips) 
and May 2003 (pertaining to hearing loss).  Those letters 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  These letters 
essentially told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim(s), 
and has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The RO's October 2002, and May 2003 letter did not 
specifically tell the claimant to provide any relevant 
evidence in his possession.  Nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  In addition, the December 
2003 statement of the case (SOC) (regarding the hips) and the 
April 2004 SOC (regarding hearing loss) contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  When considering the notification letters, the 
rating decision on appeal, the SOC, and the supplemental SOC 
(SSOCs), as a whole, the Board finds that he was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the 
claims.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  These include records from the Massachusetts 
General Hospital.  VA obtained records from the Social 
Security Administration and records pertaining to a claim 
filed for workers compensation.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The claimant was afforded medical examinations of the hips in 
September 2001 and October 2003, and his claims file was sent 
for review and opinion in November 2002.  These actions were 
performed to obtain an opinion as to whether the veteran's 
bilateral hip problems can be attributed to service or to a 
service-connected disorder of the back.  The latter two 
opinions fully addressed a contrary opinion.  Further 
examination or opinion is not needed on these issues because, 
at a minimum, there remains no unaddressed persuasive and 
competent evidence that the claimed condition may be 
associated with the claimant's military service.  This is 
discussed in more detail above.  

The Board concludes an examination is not needed with regard 
to the hearing loss issue because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no medical 
evidence of hearing loss actually shown in the service 
medical records, and VA's duty to assist by obtaining a 
medical opinion does not extend only to this claim.  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the appellant is not 
prejudiced by the Board's proceeding with appellate review.  
Mayfield, 19 Vet. App. 103 (2005).


ORDER

Service connection for a left hip disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


